DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 01/20/2021 has been entered and fully considered. Claims 1-18 remain pending in the application, where claims 1, 5-6 and 10 have been amended. 


Response to Arguments
2- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §102 and 103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action mailed 12/04/2020.
3- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using different teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.

4- For a compact prosecution, the Applicants are respectfully invited to request, at their convenience, a telephonic interview with the Examiner before their next response or prosecution step, to examine the options to expedite the resolution of the instant application, if any. 

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Computing systems in claim 14, 


7- If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

8- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1-2, 18 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Xie (PGPUB No. 2005/0027176).

As to amended claim 1 and claim 18, Xie teaches a system for wearable spectroscopy (Figs. 1, 5, 7, 9, 11 and Abstract, ¶ 10, 24-25 for ex.) comprising: 
an enclosure (Figs. 1, ¶ 24-25; housing of monitor 10, systems 40, 70 or 80 and their corresponding laser source and spectrograph analyzer); 
a tunable laser (¶ 43; laser 44 with modifiable wavelength) disposed in the enclosure; 
an opening on a surface of the enclosure and (claim 18) further comprising a band coupled to opposite ends of the enclosure, the band coupling the enclosure to a wrist of a user (Figs. 1 and ¶ 41 for ex; window/aperture, for ex. lens 46, through which the light from the laser source and the Raman signal to/from the skin pass); 
a beam splitter (beam splitter 60 or 50 or both) disposed in the enclosure, the beam splitter being optically coupled to the tunable laser and the opening (Figs. 1, 5); 
a sensor disposed in the enclosure, a sensing surface of the sensor having a filter disposed thereon (Abstract and ¶ 24, 39 and Figs. 9, 11; spectrograph sensor including the filtering elements such as the lenses, beam splitters and window, in addition to the photosentitive sensor, is partially inside the enclosure and reads onto the claim since it is not claimed that the entire sensor is within the walls of the enclosure); and 
electronics coupled to the tunable laser and the sensor, the electronics including a processor, memory, and a battery (necessary to operate the laser and sensor, including temporary memory or memory/database for chemical identification).  
As to claim 2, Xie teaches the system of claim 1, wherein the enclosure is no more than 7 cm wide and no more than 3cm thick (Fig. 1A; proportionally to the hand dimensions, the width and thickness of monitor 10 appear within the claimed ranges).  

Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Xie in view of Jayaraman et al. (PGPUB No. 2014/0268050), hereinafter Jayaraman.

As to claim 3, Xie teaches the system of claim 1.
Xie does not teach wherein the tunable laser is at least one of temperature controlled and in a transistor outline (TO) package.  
However and in the field of lasers in medical applications, Jayaraman teaches a tunable laser array system (Abstract Figs. 1-13) for medical applications (¶ 3, 38) wherein the thermally tunable laser is at least one of temperature controlled and in a transistor outline –TO- package (¶ 6, 18).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Xie according to the teachings and suggestions of Jayaraman so that the tunable laser is at least one of temperature controlled and in a transistor outline (TO) package, with the advantage of efficient packaging and scalability. 

13- Claim 4 rejected under AIA  35 U.S.C. 103 as being unpatentable over Xie in view of Jayaraman and further in view of Royon et al. (PGPUB No. 2016/0274759), hereinafter Royon.

As to claim 4, the combination of Xie and Jayaraman teaches the system of claim 3.

In addition, Royon which teaches a laser based diagnosis system (Abstract) using Raman spectrometry (¶ 8 for ex.) where the laser power can be comprised between 1 and 100 mW or 100 mW and 1W (¶ 14-16 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Xie and Jayaraman according to the teachings and suggestions of Royon so that the tunable laser has a power in a range from 120 mW to 1,000 mW, with the advantage of increasing the probing power and increasing the signal received which would optimize the measurements. 

14- Claims 5-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Xie in view of Atabaki et al. (PGPUB No. 2019/0195688), hereinafter Atabaki and further in view of Nguyen (PGPUB No. 2008/0030728).

As to amended claims 5-9, Xie teaches the system of claim 1.
Xie does not teach expressly wherein the sensor is a complementary metal oxide semiconductor (CMOS) or charge-coupled device (CCD); (Claim 6) wherein the CMOS or CCD is back illuminated; (claim 7) wherein the filter is at least one of a thin-film coating, glass, and plastic; (Claim 8) wherein the filter comprises a plurality of sub-filters, at least some of the plurality of sub-filters transmitting light at different wavelength ranges; (Claim 9) wherein the 
However, Atabaki a system for spectroscopy (Figs. 1-7, Abstract) wherein a filtered sensor comprises a complementary metal oxide semiconductor (CMOS) charge-coupled device (CCD) having a filter disposed thereon (Figs. 4B-C, ¶ 42, 58, 67); wherein the filter is at least one of a thin-film coating, glass, and plastic (¶ 89, 92); wherein the filter comprises a plurality of sub-filters, at least some of the plurality of sub-filters transmitting light at different wavelength ranges, the plurality of sub-filters being arranged in at least one of a one-dimensional array and a two-dimensional array (Subfilters in 432/462 or 442, or bands in 560, all in a 2D configuration). Moreover, Nguyen teaches compact imaging Raman spectrograph (Abstract and Figs. 1-5 for ex.) wherein the CMOS or CCD is back illuminated is used to measure Raman emissions (¶ 24).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Xie according to the teachings and suggestions of Atabaki and Nguyen so that the sensor is a complementary metal oxide semiconductor (CMOS) or charge-coupled device (CCD); wherein the CMOS or CCD is back illuminated; wherein the filter is at least one of a thin-film coating, glass, and plastic; wherein the filter comprises a plurality of sub-filters, at least some of the plurality of sub-filters transmitting light at different wavelength ranges; wherein the plurality of sub-filters are arranged in at least one of a one-dimensional array and a two-dimensional array, with the advantage of optimizing the measurements using compact and low power semiconductor sensors with appropriate spectral filtering selectivity. 

15- Claims 10-11 rejected under AIA  35 U.S.C. 103 as being unpatentable over Xie

As to amended claim 10, Xie teaches the system of claim 1.

Xie does not teach expressly the opening comprising a window composed of at least one of: plexiglass, mineral glass, quartz, and synthetic sapphire.  
However Xie teaches using a window that is transparent to the laser wavelengths without major changes of refractive index, with respect to the air within the enclosure (¶ 41), which suggests to one with ordinary skills in the art to use any of the plexiglass, mineral glass, quartz, and synthetic sapphire materials for the window for their known transmission properties (See MPEP § 2143 Sect. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Xie according to general teachings and suggestions in optical materials used in spectroscopic applications, so that the opening comprises a window composed of at least one of: plexiglass, mineral glass, quartz, and synthetic sapphire, with the advantage of adapting the measuring means to the optical spectroscopic measurements expected. 

As to claim 11, Xie teaches the system of claim 10.
Moreover, Xie teaches wherein the surface of the enclosure on which the opening is disposed is no more than 2 cm from a skin surface of a user (¶ 41, the window of the enclosure is pressed against the skin, i.e. less than 2 cm).  

16- Claims 12-17 rejected under AIA  35 U.S.C. 103 as being unpatentable over Xie in view of Ahn et al. (PGPUB No. 2019/0154585), hereinafter Ahn.

As to claims 12-17, Xie teaches the system of claim 1.
Xie does not teach the system wherein the battery is a lithium-ion battery; (claim 13) wherein the electronics further include at least one of wired and wireless communications circuits communicatively coupled to the processor; (claim 14) the system further comprising a computing system, the computing system communicating with the processor using the at least one of wired and wireless communications circuits; (Claim 15) wherein the computing system is at least one of a smartphone, phablet, tablet computing system, notebook computing system, desktop computing system, and cloud-based computing system; (claim 16) wherein the electronics further include a physical button disposed on another surface of the enclosure, the physical button receiving input from a user; (claim 17) wherein the electronics further include a touch screen disposed on another surface of the enclosure, the touch screen receiving input from and providing output to a user.  
However and in a similar field of endeavor, Ahn teaches a spectroscopy apparatus for bio-signal measurements (Figs. 1-16 and Abstract) wherein the battery is a lithium-ion battery (¶ 148; the lithium type of battery appears to be obvious given the portable type of the device and the limited genus of batteries for portable devices – See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered); (claim 13) wherein the electronics further include at least one of wired and wireless communications circuits communicatively coupled to the processor and (claim 14) the system further comprising a computing system, the computing system communicating with the processor using the at least one of wired and wireless communications (Claim 15) wherein the computing system is at least one of a smartphone, phablet, tablet computing system, notebook computing system, desktop computing system, and cloud-based computing system; (claim 16) wherein the electronics further include a physical button disposed on another surface of the enclosure, the physical button receiving input from a user; (claim 17) wherein the electronics further include a touch screen disposed on another surface of the enclosure, the touch screen receiving input from and providing output to a user (¶ 136, 146).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Xie according to Ahn’s teachings and suggestions, so that the battery is a lithium-ion battery; wherein the electronics further include at least one of wired and wireless communications circuits communicatively coupled to the processor; the system further comprising a computing system, the computing system communicating with the processor using the at least one of wired and wireless communications circuits; wherein the computing system is at least one of a smartphone, phablet, tablet computing system, notebook computing system, desktop computing system, and cloud-based computing system; wherein the electronics further include a physical button disposed on another surface of the enclosure, the physical button receiving input from a user; wherein the electronics further include a touch screen disposed on another surface of the enclosure, the touch screen receiving input from and providing output to a user, with the advantage of adapting the portability of the measuring means to the optical spectroscopic measurements expected. 




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886